Citation Nr: 1038455	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  06-14 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for disability of the right 
shoulder.

2.  Entitlement to an increased disability rating for 
degenerative joint disease of the left shoulder with 
dislocations, currently rated as 20 percent disabling.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2005 RO decision.  The Board remanded the appeal to 
the VA's Appeals Management Center (AMC) in May 2009 for 
additional evidentiary and procedural development.  Such 
development having been accomplished in part, the case is once 
again before the Board for further appellate review.

The issue of entitlement to an increased schedular disability 
rating for degenerative joint disease of the left shoulder with 
dislocations is not yet ready for appellate review.  
Additionally, the issue of entitlement to a total disability 
rating based upon individual unemployability due to service-
connected disability has been raised by the evidence of record 
and is addressed in the REMAND portion of the decision below.  
Both issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

An informed medical opinion demonstrates that at least some 
portion of the Veteran's currently-shown right shoulder 
disability was proximately caused by his service-connected left 
shoulder disability.


CONCLUSION OF LAW

Service connection for degenerative joint disease with 
impingement and instability of the right shoulder as aggravated 
by his service-connected left shoulder disability is warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for his 
right shoulder disability on the basis that his service-connected 
left shoulder impairment has forced him to over-use his right 
shoulder, thereby injuring the right shoulder and/or aggravating 
a right shoulder disability.  

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  First, proper notice must be provided to a claimant 
before the initial VA decision on a claim for benefits and must:  
(1) inform the claimant about the information and evidence not of 
record necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  Review of the 
claims file shows that the Veteran was informed of these elements 
with regard to his claims in a letter of December 2004, prior to 
the initial adjudication of the claims.  The VA is also required 
to inform the Veteran of how the VA assigns disability ratings 
and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A letter to this effect was provided in March 2006 
shortly after the promulgation of Dingess/Hartman.

VA medical records, service treatment records, and VA examination 
reports have been obtained and reviewed in support of the 
Veteran's claims.  The Veteran declined the opportunity to 
present sworn testimony in support of his claims during a hearing 
on appeal.  The Veteran and his representative have presented 
written statements in support of his claims.  As noted above, the 
evidentiary development requested on remand has been fully 
accomplished with regard to the service connection claim decided 
herein.  All relevant records and contentions have been carefully 
reviewed.  The Board therefore concludes that the VA's duties to 
notify and assist have been met with regard to the matter decided 
herein.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service connection

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be considered 
a part of the original condition.  38 C.F.R. § 3.310.  The United 
States Court of Veterans Appeals (Court) has held that pursuant 
to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310, when aggravation of 
a veteran's non-service-connected condition is proximately due to 
or the result of a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board remanded this case in part to obtain medical 
information as to the relationship, if any, between the 
disabilities in each shoulder.  The Veteran underwent a VA 
examination in October 2009.  The examiner was able to review the 
Veteran's claims file and his VA medical records, in addition to 
performing a clinical examination of the Veteran's shoulders.  
The examiner summarized the Veteran's right shoulder 
symptomatology as involving pain with flexion, abduction, and 
external rotation of the right arm located at the right shoulder 
and deltoid area.  Upon examination, there was no incoordination 
or deformity of the shoulder, however, there was instability, 
pain, stiffness, weakness, giving way, decreased speed of joint 
motion, daily episodes of dislocation or subluxation, and 
tenderness.  The examiner also observed a positive impingement 
sign, bony joint enlargement, crepitus, and guarding of movement.  
The Veteran reported that his shoulder impairment caused him to 
be laid off from his telephone company job as a lineman, which he 
had held for many years.  The examiner rendered a diagnosis of 
degenerative joint disease with impingement and instability of 
the right shoulder due to or the result of the Veteran's service-
connected left shoulder degenerative joint disease and 
instability.  The examiner provided the following explanation as 
to the relationship between the two shoulder disabilities:

His [service-connected] limitation of left shoulder 
motion and strength due to instability and impairment 
required him to perform his tasks as a linemen with 
only his dominant right arm.  He kept his left arm at 
waist level.  Climbing poles requires significant 
upper body strength with the arms elevated in flexion 
and abduction above shoulder level, while using 
internal and external rotation to climb.  From an 
ergonomics standpoint, this is a two-handed process 
within the heavy labor classification.  He had to 
compensate for inability to elevate the left arm by 
concentrating the entire effort into using only the 
right arm.  Such repetitive forces (at times 
equivalent to doing one-armed pull-ups) over a period 
of time would translate into the significant 
repetitive stress of the shoulder joint.  This 
condition is not cited in the literature as part of an 
evidence-based format because the number of people 
employed in this field and the number of people with 
his condition are too small to allow a realistic 
statistical evaluation.  However, the vectors of the 
forces required for this job are described in 
ergonomics literature relating to their association 
with shoulder injury patterns.  And, using a single 
arm to perform the heavy labor designed for a two-hand 
operation would amplify this effect.  Over the past 30 
years while practicing and teaching occupational 
medicine I have seen such problems in heavy industry 
where compensation has affected the opposite limb, and 
where people were incapable of performing jobs 
designed for two-handed applications with their single 
usable limb.  It would be reasonable to state that the 
present pain, limitation of motion, and instability of 
the right shoulder was most likely the result of the 
limitation of function of the [service-connected] left 
shoulder.

This informed medical opinion squarely supports the Veteran's 
claim that his right shoulder disability was proximately caused 
by his left shoulder disability in that he had to compensate for 
his left shoulder impairment by over-stressing his right 
shoulder.  Because the law and regulations require that 
disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected, and the medical evidence demonstrates the Veteran's 
right shoulder disability was proximately caused by his service-
connected left shoulder disability, the Board holds that service 
connection for the Veteran's currently-shown right shoulder 
disability as proximately caused by his left shoulder disability 
is warranted.  However, we note as well, that prior to taking the 
job as a lineman, to which the examiner attributes the Veteran's 
right shoulder pathology, the Veteran worked in maintenance.  The 
report of a March 2005 VA examination shows that he had worked in 
maintenance for the previous sixteen years, and that the Veteran 
had right shoulder arthritis at that time, prior to becoming a 
lineman.  As instructed by Allen, when aggravation of a veteran's 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Therefore, when implementing this grant of service connection and 
assigning a disability rating for the Veteran's right shoulder 
impairment, the RO will have to review the record carefully to 
ascertain the condition of the Veteran's right shoulder at the 
time when he began work as a lineman so as to identify the degree 
of disability which existed prior to the aggravation.


ORDER

Service connection is granted for that portion of the 
degenerative joint disease with instability of the right shoulder 
which was caused by aggravation due to his service-connected left 
shoulder disability, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

Historically, the evidence of record shows that the Veteran had a 
history of left shoulder bursitis prior to service.  However, the 
left shoulder problem was deemed to have been aggravated during 
service, to include one instance of the shoulder dislocating 
during service.  Service connection for degenerative joint 
disease with a history of dislocation was granted on the basis of 
aggravation during service, in 1999.  A 10 percent disability 
rating was assigned, representing arthritis with malunion or 
nonunion of the clavicle and scapula under the provisions of 
Diagnostic Codes 5010-5203.  The Veteran appealed this disability 
rating to the Board, which in a February 2001 decision awarded a 
20 percent rating based upon limitation of left shoulder motion 
under the provisions of Diagnostic Code 5010-5201.  

In October 2002, the Veteran again claimed that his left shoulder 
problems continued to worsen.  Since that time, he has reported 
increasing pain in the shoulder, for which he takes prescription 
pain killers.  He has undergone multiple steroid injections in 
the shoulder during the eight years this claim has been pending.  
Recent VA treatment records reflect that he has developed some 
adhesive capsulitis in the shoulder, which was being treated 
conservatively in light of his history of shoulder dislocations.  
[Adhesive capsulitis is a condition which generally improves and 
often resolves over the passage of time.  We note that the 
Veteran was so informed during a March 2009 orthopedic visit.]

Increased disability rating

Unfortunately, the Board finds that another remand is required 
before the Veteran's claim for an increased disability rating for 
his left shoulder may be adjudicated.  When the case was 
previously before the Board, we determined that a remand was 
required to provide the Veteran with another VA examination to 
identify his current level of symptomatology because the 
examination report of record at that time was stale, in light of 
the Veteran's allegations that his left shoulder symptoms had 
worsened.  The Board's remand instructions in this regard 
included two separate paragraphs in which the information 
required was described.  Unfortunately, not all of the 
information requested by the Board was included.  Additionally, 
we note that in light of the recent evidence regarding the 
Veteran's development of adhesive capsulitis in the shoulder, 
medical information as to whether the adhesive capsulitis is part 
of his service-connected disability is required, as well as 
information as to whether the capsulitis has resolved or to what 
extent it has resolved by this point.  

Where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop the 
facts pertinent to the claim.  Furthermore, the RO is required to 
fully complete the development ordered by the Board.  Stegall v. 
West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993). 

As it appears that the veteran receives regular VA medical 
treatment for his left shoulder impairment, his VA medical 
records should be updated for the claims file, as well.  Any VA 
medical records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  It does not appear that he is currently 
receiving private medical care for his left shoulder.  However, 
if he has sought private medical treatment subsequent to the 
2003 statement from his private physician, he is hereby informed 
that he should work with the AMC or the RO so that records 
reflecting such treatment may be obtained for inclusion in his 
claims file 

As a procedural matter, we observe that although the Veteran was 
provided with the substance of the laws and regulations governing 
the award of extra-schedular disability ratings when the 
schedular criteria are insufficient to reflect the full level of 
impairment resulting from a service-connected disability in the 
April 2006 Statement of the Case, no analysis as to whether an 
extra-schedular disability rating may be applicable to the 
Veteran's left shoulder disability has been done at any point in 
this case.  Given the facts of this case, such consideration is 
indicated and should be accomplished when the matter is next 
reviewed.  38 C.F.R. § 3.321.

Total disability rating based upon unemployability due to 
service-connected disability

The Veteran reported during March 2005 VA examination that he had 
worked in maintenance for the previous sixteen years.  More 
recent VA treatment records reflect that he was working for the 
telephone company, as a lineman, which involved climbing 
telephone poles on a regular and frequent basis.  An April 2007 
VA neurological consultation report shows that the Veteran was 
working as a lineman at that time, and that the physician advised 
him to modify his job to prevent worsening of his (service-
connected) shoulder and (nonservice-connected) back problems.  
The Veteran reported that he was unable to modify his job duties, 
but that he would be able to retire within two years.  Later VA 
medical records reflect that the Veteran lost his job due to 
difficulty driving and difficulty climbing the poles.  The 
Veteran currently asserts that in addition to having lost his 
job, he is greatly limited in the work he can do around his farm 
and that he cannot hunt anymore due to his shoulder disabilities.  
The 2009 medical opinion, quoted above, amply demonstrates the 
stress on the Veteran's shoulders involved in climbing the 
telephone poles and the permanent damage which was incurred 
thereby.  

Where the claimant or the record has raised the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to that 
claim for an increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Because 
the Veteran has reported that he lost his job on account of his 
shoulder disabilities, the claim for a total disability rating 
based upon unemployability due to service-connected disabilities 
is properly before the Board and must be adjudicated.  It has 
been added to the title page of this decision to reflect the 
Board's jurisdiction over it.  Review of this matter should 
include both schedular and extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA 
medical treatment afforded to the Veteran 
by the VA in Kansas City and Columbia, and 
any other related facilities, since July 
2010 for inclusion in the file.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current extent of the impairment resulting 
from his service-connected left shoulder 
disorder.  The claims folder, including all 
records received pursuant to the above 
request, must be made available to the 
examiner for review before the examination.  
All tests and studies deemed helpful by the 
examiner should be performed in conjunction 
with the examination.  The examiner is 
requested to record all pertinent medical 
complaints, symptoms, and clinical 
findings; including the results of range of 
motion testing; whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the service 
connected disorder; and the effects of pain 
upon left shoulder functioning.  A complete 
rationale for all opinions must be 
provided.

The examiner should also render an opinion 
as to whether the Veteran's left shoulder 
disability limits his ability to work, or 
affects his ability to obtain and maintain 
substantially gainful employment.  The 
complete rationale for this opinion should 
also be provided.

3.  The RO should accomplish all 
notification and evidentiary development 
pertaining to the Veteran's implied claim 
for a total disability rating based upon 
unemployability due to service-connected 
disabilities.

4.  After the development requested above 
has been completed, the RO should again 
review the record, adjudicating the 
increased rating claim and the intertwined 
claim for a total disability rating based 
upon unemployability due to service-
connected disabilities.  Explicit schedular 
and extraschedular consideration should be 
given to both claims.  If either benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


